TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 18, 2018



                                      NO. 03-18-00169-CV


                      City of Wimberley Board of Adjustment, Appellant

                                                 v.

                   Creekhaven, LLC; and William D. Appleman, Appellees




         APPEAL FROM COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND FIELD
            REVERSED AND DISMISSED -- OPINION BY JUSTICE FIELD




This is an appeal from the interlocutory order signed by the trial court on February 16, 2018.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the order. Therefore, the Court reverses the trial court’s order denying appellant’s plea

to the jurisdiction and dismisses appellees’ claims brought pursuant to the Uniform Declaratory

Judgments Act and appellees’ suit for judicial review of the October 2013 decision of the City of

Wimberley Board of Adjustment (Board Order BA-13-003). Appellees shall pay all costs

relating to this appeal, both in this Court and the court below.